DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 03/24/2020, 07/09/2020, 08/27/2020, 09/21/2020, 11/11/2020, 12/02/2020, 02/25/2021 and 06/07/2021,  have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For Figs. 9A-9B and 9D, (i) condition function of 944 appears to conflict with that of 904, since “yes” branch of 904 could not pass a “non-registered user” along a path to 944; (ii) output of 932 appears to have 4 branches (corresponding reference “C”, having branches “>2”, “0”, “2” and “1”) but it is confused that why 943 (from branch ‘2’ of 932) need to check condition “>2 registered users?”, wherein all registered users have been passed via “904” along a path to “943”; and (iii) function blocks having the same process number ‘917’ have different 
b.	For paragraph 441 and Fig. 9A, the paragraph states “At block 1314, it is determined whether the first likelihood and the second likelihood are within a first threshold (e.g., difference threshold) (e.g., block 932)”.  However, “block 932” of Fig. 9A does not show a relation/association of determining “whether the first likelihood and the second likelihood are within a first threshold” or “difference threshold” at all (neither in related paragraph 357).  Appropriate correction is required.
  c.	For paragraphs 5, 270-271, 441, 443-444, 448, the statement “determining that the first likelihood and the second likelihood are within (or not within) the first (or difference) threshold” (or similar statements) is logically confused or ambiguous, because one of skilled in the art would commonly recognize its equivalent statement of “determining that each of the first likelihood and the second likelihood is within (or not within) the first threshold.”  Appropriate correction(s)/clarification(s) is/are required.  Based on disclosure context (see paragraphs 270-271), examiner suggests to replace the statement with “determining that a/the difference between the first likelihood and the second likelihood is within (or not within) a/the first (or difference) threshold”, which accurately reflect the disclosed intent/feature and clearly resolve confusion/ambiguousness problem so as to overcome the disclosure objection (similar replacement would also overcome possible claim objection/rejection).    

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
It is reminded that corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 24-25 are objected to because of the following:  
Regarding claims 1 and 24-25, claimed limitation “determining whether the first likelihood and the second likelihood are within a first threshold; and in accordance with determining that the first likelihood and the second likelihood are not within the first threshold: a difference of the first likelihood and the second likelihood is [are] within a first threshold; and in accordance with determining that a difference of the first likelihood and the second likelihood is [are] not within the first threshold: providing a response to the natural language speech input, the response being personalized for the first user”, based on the context of the specification disclosure (paragraphs 270-271), because saying “determining whether the first likelihood and the second likelihood are (or are not) within a first threshold” means (or is equivalent to) that “determining whether each of the first likelihood and the second likelihood is within a first threshold” in the art or in common sense, which is clearly different from the intent of the content of the specification and logical confused in the context of the claimed limitations.  Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-15, 18-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNAMOORTHY et al. (US 10,490,195) hereinafter referenced as KRISHNAMOORTHY in view of BASKEY et al. (US 2009/0271609) hereinafter referenced as BASKEY. 

claim 25, KRISHNAMOORTHY is discloses ‘using system command utterances to generate a speaker profile’ (title) providing ‘systems, methods, and devices related to establishing voice identity profiles for use with voice-controlled devices’ (abstract), comprising:  
 at an electronic device (read on ‘a desiccated computing device’, ‘speech processing system 350’, ‘computing system 300’, or a combination thereof, in light of the specification: p(paragraph)436) with one or more processors (‘352’) and memory (‘354’), (Fig. 3, col.11, lines 36-44 , col. 22, lines 27-41): 
[receiving, from one or more external electronic devices, a plurality of speaker profiles for a plurality of users]; 
receiving (‘transmit’ ‘902’, such as from ‘308’) a natural language speech input (read on ‘audio data’ corresponding to an ‘utterance’, such as ‘Alex, play my favorite playlist’), (Figs. 1, 3, 9, col. 6, lines 1-44, col. 36, lines 14-29, wherein utilizing ‘NLU’ also implies/suggests the input ‘utterance’ as being “natural language speech”); 
determining, based on comparing (or ‘matched’) the natural language speech input (represented by ‘the audio input voice vector’) to the plurality of speaker profiles (or ‘user profiles’, or ‘vectors’, i.e. ‘the retrieved stored voice recognition vectors’), (Fig. 4A, col. 4, lines 1-18, col. 22, lines 42-63, col. 36, lines 30-43): 
a first likelihood that the natural language speech input corresponds to a first user of the plurality of users (read on ‘a first user’s confidence score’), (col. 28, line 31 to col. 29, line 31); and 
a second likelihood that the natural language speech input corresponds to a second user of the plurality of users (read on ‘a second user’s confidence score’), the second likelihood being less than the first likelihood (read on the ‘difference’ between the 
determining whether the first likelihood and the second likelihood are within a first threshold (read on one of (i) ‘determine individual user confidences’ of ‘multiple users’ including the first user and the second users and ‘compare a confidence score’ for each of users ‘to a confident threshold’ to see whether the result is ‘above’ the threshold or not and ‘select content associated with the user’ having ‘highest confidence value’ (wherein the first user has higher confidence score than the second user); and (ii) determine if the above mentioned ‘difference’ is ‘large’ or ‘smaller’ which inherently compares the difference with at least a value, i.e. a threshold in order to determine it is ‘large’ or ‘smaller’, wherein determine the difference being ‘smaller’ means to hardly distinguish the two users/speakers in light of the specification: p270-271), (col. 28, line 31 to col. 29, line 67); and 
in accordance with determining that the first likelihood and the second likelihood are not within (read on ‘is over’ or ‘is above’) the first threshold (same/similar as stated above, wherein determining the difference as being ‘large’ comparing to some value, or being ‘over’/ ‘above’ a threshold, such as a difference threshold, means that the confidence score of the first user is distinguishably higher than that of the second user) (col. 28, line 31 to col. 29, line 67): 
providing a response (read on ‘processing proceeds’ based on ‘the utterance’ or ‘take appropriate action’, such as ‘play the flash news briefing’ for the ‘identified’ user) to the natural language speech input (‘the utterance’, such as “Alex, play my flash briefing”), the response being personalized (wherein the action/response to input utterance of “Alex, play my flash briefing” corresponding to the identified user is read on ‘personalized’ response, in light of the 
Even through KRISHNAMOORTHY discloses the above ‘computing (electronic) device’ may ‘communicate with one another, one or more ‘devices, servers, and/or systems (read on claimed “one or more external electric devices”)’ including ‘device 100a and/or 100b’ (Figs. 1, 3 and 4B-4D, col. 15, lines 9-52), and creating/storing “a plurality of speaker (or user) profiles (including user device, ID, and related feature vector data) for a plurality of users” (Figs. 1, 2 and 4A, col. 6, line 1-67, col. 22, lines 42-63, col. 27, lines 1-65), KRISHNAMOORTHY does not expressly disclose “receiving” the user/speaker profiles “from” the one or more external electronic devices.  However, the same/similar concept/feature is well known in the art as evidenced by BASKEY who discloses ‘system and method for transferring user preferences’ (title), comprising determining ‘an identity of a user’ including using ‘biometrics’ such as ‘voice recognition’, and obtaining (receiving) ‘a profile of the user’ from ‘a storage system connected with the device via a network’ or ‘the first device connects to the second device to obtain the profile of the user through a network’ (p(paragraph)27, p42).  It is also noted that KRISHNAMOORTHY further discloses the external device(s) (such as 100a referred one or more devices) provide ‘storage/memory 304’ storing ‘sound profiles’, running ‘ASR’, ‘NLU’ and ‘TTS’/ ‘STT’ (Figs. 1, 3, col. 13, line 38 to col. 14, line 26), and ‘user recognition data storage 704’ that may be ‘a separate device’ and may be ‘part of user profile storage 402’ to store ‘training data’ including ‘features/vectors’ representing user/speaker profiles corresponding to utterances of enrolled/registered users/speakers respectively (Fig. 4, col. 21, line 46 to col. 22, line 63, col. 27, lines 1-65). 


As per claim 1, it recites a non-transitory computer-readable storage medium.  The rejection is based on the same reason described for claim 25, because it also reads on the limitations of claim 1.
As per claim 2 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses that “the plurality of speaker profiles (same above) include: a first speaker profile for the first user (such as a ‘user/speaker profile’ for ‘individual 1’), the first speaker profile including a plurality of representations (read on ‘training data’ represented by ‘feature/vector data’, or ‘feature vector’/‘vector’) of the voice (‘utterance(s)’ or ‘sample utterance matrix’) of the first user (the ‘given user’ such as ‘individual 1’); and a second speaker profile for the second user (such as ‘a speaker profile’ for one of ‘individuals’ or ‘each of users  20, 22, 24, 26 and 28’), the second speaker profile including a plurality of representations of the 
As per claim 3 (depending on claim 2), KRISHNAMOORTHY in view of BASKEY further discloses “wherein: at least one of the plurality of representations of the voice of the first user are determined based on a first utterance of the first user (same above), wherein the first utterance is received by a first external electronic device (such as ‘100a’) of the one or more external electronic devices (‘their devices’), and wherein the first external electronic device is associated with the first user (such as ‘individual 1’); and at least one of the plurality of representations of the voice of the second user are determined based on a second utterance of the second user (same above), wherein the second utterance is received by a second external electronic device (another one) of the one or more external electronic devices (‘their devices’), and wherein the second external electronic device is associated with the second user (such as one of ‘individuals’ or ‘each of users  20, 22, 24, 26 and 28’)”,  (KRISHNAMOORTHY: Figs. 1 and 2B-2D, col. 5, lines 1-67, col. 10, lines 11-45, col. 28, lines 11-45).
As per claim 4 (depending on claim 2), the rejection is based on the same reason described for claims 1 and 2, because it also reads on the limitations of claim 4.
As per claim 5 (depending on claim 2), KRISHNAMOORTHY in view of BASKEY further discloses “receive a second natural language speech input (read on ‘secondary data’ ‘including multiple individual’s’ voices’, or ‘second enrollment audio data’); determine whether the second natural language speech input corresponds to the first user or the second user; and in accordance with a determination that the second natural language speech input corresponds to the first user (same/similar as stated for clam 4 (or claims 1-2), see above): update (or modify) 
As per claim 6 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “determine whether the first likelihood (same above) is greater than (‘above’) a second threshold (read on ‘a threshold’)”, (KRISHNAMOORTHY: col. 28, lines 22-27).
As per claim 7 (depending on claim 6), KRISHNAMOORTHY in view of BASKEY further discloses “wherein providing the response is performed (same above) further in accordance with determining that the first likelihood is greater than the second threshold (i.e. according to the determined ‘difference between the first and second confidence scores’ and ‘first user’s confidence score’)”, (KRISHNAMOORTHY: col. 28, lines 22-50).
As per claim 13 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “determine whether the first likelihood is less than (‘not above’) a third threshold (read on ‘a confident threshold’ to ‘avoid incorrect user recognition results being output’); and in accordance with determining that the first likelihood is less than the third threshold: forgo providing the response (‘not output user recognition confidence data’) to the natural language speech input; and provide a response indicative of user non-recognition (read on ‘only include in that data 711 an indication that a user speaking the utterance could not be 
As per claim 14 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “wherein the response to the natural language speech input includes a fourth name (such as ‘Hello John’) of the first user” (KRISHNAMOORTHY: col. 34, lines 54-67).
As per claim 15 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “determine, based on the natural language speech input (same above), whether to identify a user; and wherein determining the first likelihood and the second likelihood are performed in accordance with determining to identify (or ‘recognize’) the user” KRISHNAMOORTHY: col. 28, line 31 to col. 29, line 67).
As per claim 18 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “the natural language speech input includes a request to provide a message (such as ‘…play my flash briefing (read on message)’) associated with the first user; and providing the response to the natural language speech input includes providing (to ‘play’) the message” (KRISHNAMOORTHY: col. 3, lines 34-44).
As per claim 19 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “the natural language speech input includes a request to provide media (such as ‘play my favorite music’ or ‘play my favorite playlist’); and providing the response to the natural language speech input includes providing (to ‘play’) media associated with the first user” (KRISHNAMOORTHY: col. 6, lines 1-44).
claim 20 (depending on claim 1), KRISHNAMOORTHY in view of BASKEY further discloses “the natural language speech input includes a request to communicate with a contact (such as ‘…call Miriam’) associated with the first user; providing the response to the natural language speech input includes providing an output indicative of a communication with the contact” (KRISHNAMOORTHY: col. 16, line 65 to col. 2, line 18).
As per claim 24, it recites an electronic device.  The rejection is based on the same reason described for claim 25, because it also reads on the limitations of claim 25 (see above).

Allowable Subject Matter
Claims 8-12, 16-17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the above claim rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
December 4, 2021
/QI HAN/Primary Examiner, Art Unit 2659